ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest reference, Oostsuka US 10,714,806 of record, discloses a directional coupler comprising a first layer includes at least one conductive portion; a second layer disposed adjacent to the first layer in a first direction and include at least one conductive plate that overlaps the at least one conductive portion on the first layer; a third layer adjacent to the second layer in the first direction and includes at least one RF signal transmission line; a first layer adjacent to the third layer in the first direction and includes a conductive line that is wound with at least one turn; at least one conductive via electrically connect the at least one conductive plate of the second layer and the conductive line of the fourth layer; the layers embedded in a printed circuit board, the layers form at least a part of the printed circuit board; but does not disclose the second layer includes an opening region, nor would it have been obvious to combine the prior art of record thus the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hanaoka US 10,892,538, Katabuchi US 9,685,688, Tanaka US 9,000,864, Tamaru US 8,536,956, Kataya US 8,400,307, each discloses directional coupler in multi-layer device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/A.W/Examiner, Art Unit 2843   

/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843